Citation Nr: 1724868	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-09 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE
Whether new and material evidence has been received to reopen a previously denied claim of service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel







INTRODUCTION

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal was previously before the Board in May 2015, at which time it was remanded for a procedural matter.  The Board notes that the claim was initially characterized as service connection for lumbar stenosis L4-5, back strain due to old injury, and upper spinal injury as back strain, due to old injury.  It has subsequently been recharacterized as a "back disorder."

Although the RO reopened the claim for a back disorder and adjudicated the claim on the merits, the preliminary question of whether any previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001) (Board does not have jurisdiction to review on a de novo basis in the absence of new and material evidence).  The back claim is so characterized.


FINDINGS OF FACT

1.  The claim for service connection for a back disorder was denied in an October 1976 rating decision, the Veteran did not appeal the decision, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.

2.  The evidence received since the October 1976 rating decision does not relate to an unestablished fact of relationship to service, it is cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the low back claim.


CONCLUSIONS OF LAW

1.  The October 1976 rating decision denying service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) (2016).

2.  The criteria for reopening the claim of entitlement to service connection for a back disorder have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102 , 3.156, 3.159 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

      Application to Reopen Service Connection Claim

The RO initially denied a claim for service connection for a back disorder in a October 1976 rating decision.  The appeal period for that decision had expired and the decision became final on November 10, 1977.  This rating decision is the last disallowance on any basis with respect to the claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened). 

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the US Court of Appeals for Veterans Claims (CAVC) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, CAVC found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim.  Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  See Shade v. Shinseki, 24 Vet. App. 100 (2010).

For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In October 1976 the RO denied the Veteran's claim for a back disorder.  The examiner explained, "[b]ased on veteran's history of long-standing back pain due to injury prior to service, and negative findings throughout service other than subjective pain, it is concluded service did not aggravate veteran's preexisting back disorder with subjective pain beyond normal progression."

In 2009 the Veteran requested to have the previously denied claim reopened.  In December 2010, the RO concluded that newly submitted evidence that included records from VA, the Social Security Administration (SSA), private clinicians, and statements from the Veteran, constituted new and material evidence.  The claim was reopened, but a review of the evidence did not substantiate the Veteran's claim and the claim was again denied.

Since that decision, additional evidence has been received by VA including statements from the Veteran received in April and May 2012, and additional VA and Social Security Administration records.

The Board recognizes that post-service treatment records address current back symptomology and consistent treatment therefor.  However, the existence of a back disability were not unestablished facts at the time of the October 1976 decision.  In fact, the clinical evidence of record clearly established these facts.  The recent clinical records do not address the incurrence of an injury or disease of the back in service, the manifestation of a chronic disease within one year of service separation, or a relationship between a current back disability and service.  They are therefore not new and material evidence. 

The evidence also includes the Veteran's assertions to VA adjudicators and medical providers that his back pain and symptoms began in service.  While these assertions appear in medical records, as presented, these assertions are simply recitations of statements made by the Veteran to the treatment provider.  They are not presented as medical opinions endorsing a secondary or direct service connection etiology.  As such, they are not substantially different from assertions made by the Veteran in support of the prior claim that were previously considered, and are therefore considered cumulative or redundant evidence.  

The Board notes that CAVC has determined that 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In summary, the newly submitted evidence does not meet even the low standard required to be considered material as it does not address the question of whether the Veteran's back disorder is etiologically related to an injury or disease in service in a way that raises a reasonable possibility of substantiating the claim on either basis.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of entitlement to service connection for a back disorder has not been received.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen either of the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
 
      Duties to Notify and Assist
      
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated May 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist with regard to the claim for service connection, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's available service records have been obtained, as have relevant private medical records identified by the Veteran.  

Indeed, the Veteran was provided a VA examination in July 2010 for the purpose of affording the Veteran a full and fair evaluation and adjudication of his claimed back disability.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The report was based on an examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hearing opportunities were provided to the Veteran on two separate occasions; October 2014, and December 2016.  In both cases, the Veteran did not appear.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

Consequently, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


